Citation Nr: 0639127	
Decision Date: 12/15/06    Archive Date: 01/04/07	

DOCKET NO.  05-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran at 
Carilion Roanoke Memorial Hospital between May 17 and May 24, 
2004.



REPRESENTATION

Appellant represented by:	John P. Vita, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Salem, Virginia, 
that denied the benefit sought on appeal.  The veteran, who 
had active service from September 1968 to September 1970, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  Medical services provided to the veteran during his 
hospitalization at Carilion Roanoke Memorial Hospital from 
May 17 to May 24, 2004, were for a medical emergency.

2.  VA medical facilities were not feasibly available at the 
time the veteran received medical services at Carilion 
Roanoke Memorial Hospital between May 17 to May 24, 2004.


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
incurred by the veteran during a hospitalization at Carilion 
Roanoke Memorial Hospital from May 17 to May 24, 2004, have 
been met.  38 U.S.C.A. §§ 1725, 5103 5103A, 5107 (West 2002); 
38 C.F.R. § 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
notification obligation in this case was accomplished by way 
of a letter from the VAMC to the veteran dated in July 2005.  
The VAMC also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A, as indicated under the facts and 
circumstances of this case.  The veteran and his attorney 
have also been kept apprised of the VAMC's actions in this 
case by way of the Statement of the Case, and been informed 
of the evidence considered, the pertinent laws and 
regulations and the rationale for the decision reached in 
denying the claim.  The veteran and his attorney have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that he continued to receive 
emergency treatment after his transfer from the emergency 
room at Stonewall Jackson Hospital to Carilion Roanoke 
Memorial Hospital and that he was transferred to that 
facility because the VAMC in Salem, did not respond in a 
timely manner to accept him as a patient.  As such, the 
veteran contends that VA medical facilities were not feasibly 
available.  Therefore, the VA should be responsible for his 
medical expenses incurred during the hospitalization at 
Carilion Roanoke Memorial Hospital.

The provisions of 38 U.S.C.A § 1725(a) provide that the VA 
may reimburse certain veterans for the reasonable value of 
emergency treatment furnished the veteran in a non-Department 
facility.  Eligibility under 38 U.S.C.A § 1725(b) requires 
the following:
        1.  Veteran is an active VA health-care participant 
which means:
        a. Veteran is enrolled in the health care system 
established under section 1705(a); and
        b. Veteran received care within the 24-month period 
preceding the furnishing of such emergency treatment.
        
        2.  Veteran is personally liable for payment.  A veteran 
is personally liable for emergency treatment furnished by a 
non-Department facility if the veteran:
        a. Is financially liable to the provider of 
emergency treatment for that treatment;
        b. Has no entitlement to care or services under a 
health-plan contract;
        c.  Has no other contractual or legal recourse 
against a third party that would, in whole or in part, 
extinguish such liability to the provider; and
        d. Is not eligible for reimbursement for medical 
care or services under 38 U.S.C.A. § 1728.

The implementing regulation, 38 C.F.R. § 17.1002, provides 
that payment or reimbursement for emergency service for non 
service-connected disabilities in non-VA facilities is made 
only if all of the following are met:

1.  The emergency services were provided in a 
hospital emergency department or similar facility 
held out as providing emergency care to the public;

2.  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there was an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of treatment could 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ);

3.  A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand 
would not have been considered reasonable by a 
prudent person;

4.  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

5.  at the time of the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services within the 24- month period prior to the 
emergency treatment;

6.  Veteran is financially liable for the 
treatment;

7.  Veteran has no coverage under a health-plan 
contract for any for the emergency treatment;

8.  If condition for which the emergency treatment 
was furnished was caused by an accident or work-
related injury, claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 

9.  Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

The basic facts in this case are not in dispute and were 
summarized in the Board's October 2006 request for an expert 
medical opinion from the Veterans Health Administration (VHA) 
will be set forth below without significant changes.  

On May 17, 2004, the veteran was transported to 
Stonewall Jackson Hospital with complaints of chest 
pain.  Records show he arrived in the Emergency 
Room (ER) at 2:14 p.m. and was subsequently 
diagnosed as having an acute anterior wall 
myocardial infarction.  Treatment was provided in 
the ER and there was a notation that at 3:00 p.m. 
the veteran was pain free and that the EKG was 
improved.  Another record shows that at 3:35 p.m. 
the veteran was described as pain free and that he 
had accepted a transfer to the Coronary Care Unit 
at Roanoke Memorial Hospital.  
        
Records from the ER reflect that the VA Medical 
Center (VAMC) in Salem, Virginia was contacted 
about the case/management/disposition of the 
veteran at 2:50 p.m. and that Roanoke Memorial 
Hospital was contacted at 3:10 p.m.  As indicated 
above, at 3:35 p.m. the veteran accepted a transfer 
to the Coronary Care Unit at Roanoke Memorial 
Hospital and was transported to that facility at 
3:45 p.m.  At 3:50 p.m. the VAMC contacted the ER 
to accept the veteran for admission to their 
facility and was informed that arrangements had 
already been made for admission to Roanoke Memorial 
Hospital and that the veteran preferred to go 
there.  Records from Roanoke Memorial Hospital show 
that the veteran underwent cardiac catheterization 
emergently on May 18th and five-vessel coronary 
artery bypass graft surgery on May 19, 2004.  A 
statement dated in September 2004 from a physician 
from the Emergency Department at Stonewall Jackson 
Hospital indicated that when the Salem VAMC did not 
call back in a timely manner, arrangements were 
made to transfer the veteran emergently to Roanoke 
Memorial Hospital for cardiac catheterization.

The VAMC denied the claim on the basis that treatment was not 
rendered in a medical emergency of such a nature that a delay 
would have been hazardous to life or health, and because VA 
facilities were feasibly available had an application been 
made.  Since the September 2004 statement submitted by the 
veteran from the private physician from the emergency 
department at Stonewall Jackson Hospital indicated that the 
Salem VAMC did not respond in a timely manner and that the 
veteran was transferred emergently to Roanoke Memorial 
Hospital, the Board requested the VHA specialist opinion to 
discuss whether there was a point in the veteran's treatment 
at Stonewall Jackson Hospital that the medical emergency that 
necessitated his transport to that facility ended, and 
whether there was a medical necessity of a well-recognized 
nature that the veteran be transferred to another medical 
facility at the precise time that he was transferred.  

The reviewing VA physician essentially found that the medical 
emergency that necessitated the veteran's transport to the 
emergency department at Stonewall Jackson Hospital continued 
upon his transfer and that VA medical facilities were not 
feasibly available.  The VA physician prefaced his response 
to the question by noting that while treatment the veteran 
received in the emergency room did improve his situation, it 
was "still an unstable coronary event."  He noted the attempt 
to contact the VAMC in Salem and stated that there was 
unequivocally a delay in the return of communication from the 
Salem VAMC.  The physician also noted that the Salem VAMC had 
a cardiac catheterization lab, but did not have cardiac 
surgery to the best of his knowledge or on their web site.  
In response to the first question the VA physician indicated 
that the veteran "persisted with the medical emergency, 
necessitating transport to a facility with cardiac 
catheterization capability, and more likely than not, 
surgical capability.  He explained that the veteran was only 
pain-free because of thrombolytic therapy and that it was 
still an unstable situation.  

In response to the timing of the medical necessity that the 
veteran be transferred to another medical facility at the 
precise time he was transferred, the physician responded that 
the veteran should have been transferred as immediately as 
possible, and he would have moved the veteran if he had not 
heard back from the VAMC within 30 minutes or less.  It was 
noted that while the Salem VAMC could conceivably done the 
cardiac catheterization had they responded promptly, the 
physician did not believe that they had the capacity to due 
the cardiac surgery and the veteran would have been moved 
either to Roanoke Memorial as an unstable patient or would 
have required transportation to another facility for that 
work.

Based on this record, the Board believes that there is a 
question as to whether the medical emergency which 
necessitated the veteran's admission to the emergency 
department at Stonewall Jackson Hospital continued upon his 
transfer from that facility.  Resolving any reasonable doubt 
as to this question in the veteran's favor, the Board finds 
that the medical emergency continued upon the veteran's 
transfer from the emergency department at Stonewall Jackson 
Hospital.  The Board also believes that the VHA opinion 
creates a question as to whether VA medical facilities were 
feasibly available for the care the veteran needed.  In this 
regard, the physician indicated that he would have made 
arrangements to transfer the veteran within 30 minutes or 
less, rather than wait the hour that lapsed before the 
decision was made to transfer the veteran to Roanoke Memorial 
Hospital.  The physician also indicated that his review 
indicated that the Salem VAMC would not have been able to 
provide the medical care the veteran required, specifically, 
cardiac surgery.  Again, resolving any reasonable doubt in 
the veteran's favor as to the question of whether VA medical 
facilities were feasibly available, the Board finds that 
under the facts and circumstances of this case, VA medical 
facilities were not feasibly available.  Therefore, payment 
or reimbursement of medical expenses incurred by the veteran 
during his hospitalization at Carilion Roanoke Memorial 
Hospital between May 17 through May 24, 2004, is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran while hospitalized at Carilion 
Roanoke Memorial Hospital between May 17 to May 24, 2004, is 
granted.


	                        
____________________________________________
	M. W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


